                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS


KERRY CLARK,
     Petitioner,


                                             CIVIL ACTION NO.
     v.                                      18-12250-MBB



STEPHEN SPAULDING, Warden,
     Respondent.


                          FINAL JUDGMENT

                        December 20, 2019


BOWLER, U.S.M.J.

     The issues having been duly heard and a decision rendered,

it is ORDERED and ADJUDGED that the petition be DISMISSED for

lack of jurisdiction.

                             /s/ Marianne B. Bowler
                             MARIANNE B. BOWLER
                             United States Magistrate Judge
